DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of and claims the benefit of U.S. patent application Ser. No. 15/330,580 filed on Oct. 14, 2016.
Claims 1-17 of the present application directed to the embodiment as shown in Figs. 6-8 and 20 (para [0054] of the publication of the present application. Examiner notes that claims 1-17 are verbatim of claims 15-31, which is directed to Species 2 (see Restriction/Election Requirement issued on August 27, 2018), of the U.S. patent application Ser. No. 15/330,580).  

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 6, which is dependent on claim 1, recites “said inner cylindrical chamber” (ln 1). However, claim 1 recites “an inner longitudinal chamber” (ln 7). It is understood that Applicant intended to recite “said inner cylindrical chamber”. Appropriate correction is required.
Claim 15, which is dependent on claim 13, recites “said inner cylindrical chamber” (ln 1). However, claim 13 recites “an inner longitudinal chamber” (ln 7). It is understood said inner cylindrical chamber”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6, which are dependent on claim 1, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Referring to claim 5, lines 1-3 recite “wherein said pin lock extensions and said inner locking grooves are disposed upon said inner bore of said eyelet pin and said cylindrical slide shaft of said cylindrical slide shaft.” Examiner notes that claim 1, lines 5-8, recites the anchor body 20 (Figs. 6-7 and para [0054] of the publication of the present application) includes at least one circumferential inner locking groove 28 (Figs. 6-7) on the inner wall of the inner longitudinal chamber of the anchor body 20. Claim 1, lines 14-20, further recites that at least one pin lock extension 56 (Figs. 6-7 and para [0054] of the publication of the present application) is located on the outer surface of the eyelet pin 50 to lock the eyelet pin within the at least one circumferential inner locking groove 28. 
Referring to claim 6, lines 1-2 recite “a plurality of circumferential inner locking grooves to engage a plurality of pin lock extensions on said outer surface of said eyelet pin”. Examiner notes that claim 1 already recited “at least one circumferential inner locking groove” (ln 8-9) and “at least one pin lock extension” (ln 17-18). Thus, it is unclear that the inner locking grooves and the pin lock extensions in claim 6 are the same or different from the inner locking grooves and the pin lock extensions in claim 1 or not.

Allowable Subject Matter
Claims 1-4 and 7-17 are allowable.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to independent claims 1 and 13, Huxel et al. (US 2009/0312793) discloses a top locking suture anchor device for orthopedic surgical procedures to attach soft tissue to a bone using one or more sutures, said suture anchor device comprising: 
an anchor body 401 (Fig. 36) defining an upper end, a lower end with a longitudinal axis there between, said body further defining an outer surface providing a plurality of bone securing projections 425 (Fig. 36), an inner longitudinal chamber along said longitudinal axis defining an inner wall and an upper chamber expansion 418a (Fig. 36); 
a central pin 402 (Fig. 36) disposed within said inner longitudinal chamber defining a base, an upward extending cylindrical slide shaft having an upper end with an annular space provided between said cylindrical slide shaft and said inner wall of said inner longitudinal chamber (“The central pin 402 has a diameter slightly smaller than the diameter of distal bore segment 418c of anchor main body 401 such that it fits within segment 418c snugly but freely slidably therein in the longitudinal direction and freely rotatable about its longitudinal axis.” ([0120]); 
an eyelet pin 403 (Figs. 36 and 39) defining a proximal end, a distal end, an inner bore having a lower bore opening, said inner bore slidably and rotatably engaging said cylindrical slide shaft within said annular space into an open position and a closed position, said eyelet pin further defining an outer surface extending at least one pin lock extension 407 (Fig. 36) to lock said eyelet pin into said closed position, and a transverse passage 409 (Figs. 36 and 39) defined within an upper lock expansion at said proximal end receiving at least one suture 411 (Fig. 36) through said transverse passage. 
Again referring to claims 1 and 13, Huxel further discloses “the suture is crushed between the surface 416 of eyelet pin 403 and the surface of the inner surface of the distal segment 433 of insert 405 at the transverse ends 409a, 409b of the eyelet 409. Specifically, the outer surface 416 of the eyelet pin 403 just above the eyelet 409 has a diameter relative to the inner diameter of the proximal segment 433 of insert 405 such that the clearance between the two surfaces is less than the width of the suture. The clearance preferably also may be somewhere between zero and 1/2 of the diameter of the suture, and more preferably somewhere between 1/8 and 1/4 the diameter of the suture.” (para [0149]) and “In alternate embodiments, the central pin 402 need not compress the suture against the roof of the eyelet at all, there being sufficient crushing and fixing of the suture in the other two locations in the lateral space between the inner diameter of the proximal portion 433 of the insert 405 and the surface 416 of eyelet pin 403.” (para [0151]). Huxel provides no teachings of the at least one suture is secured within the suture anchor device in the closed position within the transverse passage at a desired length while allowing the suture fully rotatable around the longitudinal axis relative to the anchor body.
There is no art of record alone or in combination that teaches of the at least one suture is secured within the suture anchor device in the closed position within the transverse passage at a desired length while allowing the suture fully rotatable around the longitudinal axis relative to the anchor body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771